 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    MICHAEL BEVERICK AND CINDY
      BEVERICK, husband and wife,                   NO: 2:19-CV-0276-TOR
 8
                                Plaintiffs,         ORDER ON VOLUNTARY
 9                                                  DISMISSAL WITHOUT PREJUDICE
            v.
10
      CHELAN COUNTY, ANGEL
11    HALLMAN AND JOHN DOE
      HALLMAN, husband and wife, DOE
12    DEFENDANTS 1-10,

13                              Defendants.

14

15         BEFORE THE COURT is Plaintiffs’ Voluntary Dismissal (ECF Nos. 8, 9).

16   Because Defendants have neither filed an answer nor moved for summary

17   judgment, Plaintiff has an absolute right to voluntarily dismiss this case. Fed. R.

18   Civ. P. 41(a)(1)(A)(i).

19   //

20   //



     ORDER ON VOLUNTARY DISMISSAL WITHOUT PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         All claims and causes of action in this matter are DISMISSED without

 3   prejudice and without costs or fees to any party.

 4         The District Court Executive is directed to enter this Order and Judgment of

 5   Dismissal, furnish copies to counsel, and CLOSE the file.

 6         DATED October 25, 2019.

 7

 8                                   THOMAS O. RICE
                              Chief United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITHOUT PREJUDICE ~ 2
